﻿It gives
me great pleasure to offer, on behalf of the Government
of the Sultanate of Oman, our warmest congratulations
to you, Sir, on your election as President of the General
Assembly at its current session. We assure you of our
fullest cooperation towards achieving the noble goals
and objectives to which we collectively aspire for the
benefit of mankind and the maintenance of
international peace and security.
In this connection, we wish to express our
appreciation for the ongoing tireless efforts of
Secretary-General Kofi Annan on behalf of
international peace and security, the rule of
international law and the work of the Organization in
this regard. We also thank him for his annual report,
which details the achievements of the United Nations,
the obstacles ahead and its vision of the future,
embodying the conscience and aspirations of the
international community.
I also take this opportunity to welcome the
accession of the Swiss Federation and the Democratic
Republic of Timor-Leste to membership of the United
Nations. We are confident that their membership will
22

be an important asset in the promotion of the work of
this Organization in achieving its noble goals of
international peace and security.
Here in the renowned city of New York, we are
commemorating the terrorist attacks of 11 September
2001. Once again, we would like to express our deepest
sympathies and condolences to the families of the
victims of that senseless attack. We wish also to
reaffirm our solidarity with the United States of
America in fighting all forms of terror against innocent
people everywhere.
The Middle East is experiencing increased
tension due to a serious regression in the peace process
on all tracks, particularly the Israeli-Palestinian track.
The primary causes of this are the Israeli Government's
deviation from the fair principles and foundations
established at the 1991 Madrid Conference, and the
desire of successive Israeli Governments since 1996 to
impose peace through excessive force. This runs
counter to Security Council resolutions 242 (1967) and
338 (1973), and to the formula of land for peace. Israel
is pursuing a policy of procrastination and intimidation
and is circumventing international instruments and
agreements signed by the parties concerned. This has
resulted in a further escalation of Palestinian
resistance, by all factions and in all forms, to Israeli
occupation.
My Government condemns all terrorist acts,
regardless of their motivation and deplores all acts of
violence against innocent civilians, whether perpetrated
by the Palestinian or the Israeli side. Events have
proven that the use of force against the Palestinian
people will not lead to a fair solution, to an end to
violence or to security, as the Israeli Government
claims; nor will it end the legitimate Palestinian
resistance against Israeli occupation. The end of such
resistance is contingent upon the end of Israeli
occupation.
All Arab States have affirmed that the
achievement of a peace based on the principles of
international law and justice is our strategic choice, and
we have exerted great efforts to that end, the latest
being the Arab peace initiative adopted unanimously at
the Beirut Summit held last March. This historic
initiative was widely welcomed by the international
community because it is in conformity with
international legitimacy and principles, and in
compliance with Security Council resolutions 242
(1967) and 338 (1973), which demand the withdrawal
of Israel from the Arab territories occupied since June
1967, including Al-Quds Al-Sharif, and the granting to
Palestinian refugees of the right to return, in return for
the recognition of Israel by Arab States and the
normalization of relations with it.
Security Council resolution 1397 (2002) sets out
the concept of establishing a recognized Palestinian
State peacefully coexisting alongside the State of
Israel. In that connection, my Government calls on the
international community, especially Security Council
members, to shoulder their responsibility to ensure that
the Israeli Government will respect and implement
relevant international resolutions and respond seriously
to Arab and international efforts.
My Government supports the just position taken
by the Syrian Arab Republic with respect to regaining
the occupied Golan Heights and its request for Israeli
withdrawal to the line of 4 June 1967. In the same vein,
we support the position of the Republic of Lebanon
with regard to recovering the occupied Shab'a farms
area and its demand that Israel fully implement
Security Council resolution 425 (1978), which calls for
the immediate withdrawal of Israeli forces from all
Lebanese territory, including the Shab'a farms area.
The overall humanitarian situation in Iraq
remains tragic due to the ongoing economic sanctions
imposed on Iraq since August 1990. Consequently, my
Government emphasizes the importance of a Security
Council review of the international sanctions policy
imposed on countries, a review that would lead to
easing the humanitarian harm that befalls peoples, and
that would take into consideration the status of a
targeted Government's implementation of international
resolutions.
My Government reiterates its call upon the
Security Council to put an end to the human suffering
in Iraq, and in that regard we call for the continuation
of dialogue and discussions between Iraq and the
United Nations with a view to Iraq fulfilling its
remaining international commitments. The Security
Council needs to put in place a clear-cut and specific
mechanism telling Iraq what it needs to do to end the
tragic suffering and to arrive at a final and complete
lifting of the economic sanctions.
We feel optimistic and pleased at the
accomplishments of the Arab Summit in Beirut,
especially in terms of its positive climate in creating a
23

spirit of understanding and rapprochement between
Iraq and Kuwait. In that connection, my Government
welcomes the Iraqi initiative to return the Kuwaiti
national archives and urges the Iraqi Government to
persist with the option of continuous and constructive
dialogue and serious consultations to fulfil its
unfulfilled commitments under Security Council
resolutions, specifically relating to prisoners of war
and missing Kuwaiti and third-country citizens. In that
regard, we urge the Iraqi Government to cooperate with
the Tripartite Commission and the International
Committee of the Red Cross (ICRC) to deal with this
humanitarian issue.
My Government is confident that the Iraqi file
cannot be closed without continuous diplomatic efforts
by all, through United Nations channels and in any
other political way available. We thus find no
justification for any military operation against Iraq. We
therefore welcome the statement made by President
George W. Bush of the United States at the outset of
the general debate, in which he spoke of addressing the
Iraqi crisis through the Security Council.
My Government follows with great interest and
optimism the official contacts maintained between the
United Arab Emirates and the Islamic Republic of Iran
regarding the dispute on the three islands belonging to
the Emirates, Abu Musa, Greater Tunb and Lesser
Tunb. We hope that these contacts and negotiations will
lead to an agreement on an effective mechanism for the
settlement of this issue.
My country, along with other countries in the
region, is interested in the establishment of security
and stability in the Indian subcontinent. In that regard,
we place high value on international efforts to contain
the conflict between India and Pakistan, and we urge
those countries to benefit from international diplomacy
to agree on an effective mechanism leading to a
peaceful and final settlement of the Kashmir dispute.
Regarding Afghanistan, we welcome the return of
that country to the international family, and we look
forward to the establishment of security and stability in
its territory under the supervision of a Government
reflecting the aspirations of all parties in Afghanistan.
My Government values international efforts to assist
the Afghan Government and the international
community's ongoing financial and technical assistance
for rebuilding the country and providing for the basic
needs of the Afghan people after so many years of
suffering and war.
My country condemns all forms of terrorism. In
line with the purposes of the United Nations in the
maintenance of international peace and security, we
reaffirm our support for international efforts to fight
terrorism and our commitment to the relevant
international resolutions, including Security Council
resolution 1373 (2001), and all relevant Islamic, Arab
and international treaties and agreements to which my
country has acceded. My delegation expresses its
readiness to cooperate with the United Nations in
fighting international terrorism, in accordance with the
principles of international law and the principle of
national sovereignty, and taking into account the need
to distinguish between terrorism and legitimate
resistance against occupation. The Sultanate of Oman
supports the call for the convening under United
Nations auspices of an international conference on
terrorism in order to agree on a clear international
definition of terrorism and to set up a mechanism to
address and eradicate terrorism.
My country deeply believes that the accession
and commitment of States to treaties and conventions
on disarmament will strengthen and preserve peace and
security on the regional and international levels.
Consequently, the signature of the Sultanate of Oman
remains on the record as a State party to such treaties.
Based on that principle, we emphasize the need to
take practical measures to make the Middle East a
region free from all weapons of mass destruction. In
that connection, we request Israel to join all relevant
treaties, beginning with the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT), and to subject
its nuclear facilities to the safeguards inspection regime
of the International Atomic Energy Agency. That
would create a positive climate and put an end to arms
proliferation in the region.
My country calls on the United Nations to
continue its broad-based efforts to rid the world
completely of all types of weapons of mass destruction.
We urge nuclear-weapon States in particular to
formulate time-bound programmes to achieve that goal
as soon as possible. In that regard, my Government
commends the United States and the Russian
Federation for having reached an agreement on the
reduction of their nuclear arsenals.
24

My country is currently presiding over the Gulf
Cooperation Council (GCC), and hosted the twenty-
second session of the Supreme Council of the GCC,
held in December 2001 in Muscat. That summit
resulted in the adoption of many decisions and
resolutions and other achievements, including the
signing of an economic agreement among member
States and an agreement on a standardized customs
duty of 5 per cent on all imported goods. That
agreement will take effect when a customs union
among member States comes into force at the
beginning of next year. The Council also took a
decision on a unified Gulf currency. That will enhance
economic structures, facilitate differential trade and
increase the Gulf's competitiveness with other regional
economic groups, in addition to promoting the labour
market and the private sector in our countries. It will
also attract more investors and commercial
partnerships within the great Arab region, with other
friendly States, and in world markets.
Among the prominent results of the Muscat
summit was our leaders' decision to invite the Republic
of Yemen to join a number of Gulf joint
establishments. That decision was taken based on the
mutual desire and deep belief of both parties that the
incorporation of Yemen into the GCC in a gradual and
calculated manner will conform to the economic and
social needs and development circumstances of Yemen
and will serve the common interests of the region.
We are working to preserve the environment. We
have a strong record of achievements and measures
taken by our Government to plan national
environmental protection strategies. However, it is no
secret that many obstacles threaten our environment
internally, regionally and internationally. Among the
challenges is the lack of sufficient water to cope with
population growth, which will endanger our population
and will increase the risk of desertification, making it
necessary that we intensify scientific research and
allocate the resources necessary for that purpose.
We are happy to have participated in the
Johannesburg World Summit on Sustainable
Development, and we wish to emphasize our interest in
the outcome documents adopted at the conference. We
also take this opportunity to emphasize the need to
respect United Nations resolutions and decisions as
well as the Charter.







